NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3071-16T4

FELIX PEREZ, KARINA
MARROQUIN, MARIA
BARAHONE, ESPERANZA
BARAHONE, GABRIELLA
HERNANDEZ, and GRACIE
Y. RIVERA,

          Plaintiffs-Appellants,

v.

ACCESS BIO, INC.,

          Defendant-Respondent,

and

OLYMPUS MANAGEMENT
SERVICES (f/k/a ATLANTIS
PERSONNEL, INC. and AM
PROFESSIONAL SERVICES, INC.),

     Defendants.
_________________________________

                    Argued September 21, 2018 – Decided July 23, 2019

                    Before Judges Simonelli, O'Connor and DeAlmeida.
            On appeal from the Superior Court of New Jersey, Law
            Division, Middlesex County, Docket No. L-5761-12.

            Ravi Sattiraju argued the cause for appellants (The
            Sattiraju Law Firm, PC, attorneys; Ravi Sattiraju, of
            counsel and on the brief; Anthony S. Almeida and
            Carole L. Nowicki, on the brief).

            Micala Campbell Robinson argued the cause for
            respondent (Greenberg Traurig, LLP, attorneys; Jason
            H. Kislin and Micala Campbell Robinson, of counsel
            and on the brief).

PER CURIAM

      Plaintiffs Felix Perez, Karina Marroquin, Maria Barahone, Esperanza

Barahone, Gabriella Hernandez, and Gracie Y. Rivera appeal from the October

24, 2014 order of the Law Division denying in part their request for class

certification of their claims of violations of the New Jersey Wage and Hour Law

(WHL) N.J.S.A. 34:11-56a to -56a38, and the New Jersey Wage Payment Law

(WPL) N.J.S.A. 34:11-4.1 to -4.14, as well as the trial court's February 6, 2015

order granting summary judgment in favor of defendant Access Bio, Inc.

(Access Bio), and its March 20, 2015 and December 12, 2016 orders denying

their motions for reconsideration. We affirm.

                                           I.

      The following facts are derived from the exhibits and certifications

submitted with respect to the summary judgment motions.             Access Bio

                                                                        A-3071-16T4
                                       2
manufactures diagnostic medical tests at its Somerset facility. On January 1,

2012, it entered into a staffing agreement with defendant Atlantis Personnel Inc.,

a/k/a AM Professional Services, Inc., a staffing agency, to provide temporary

staffing services to Access Bio. Defendant Olympus Management Services is

the successor in interest to Atlantis Personnel (collectively, the Agency

Defendants).

      Pursuant to the agreement, it was the Agency Defendants' responsibility

to recruit, screen, interview, and assign its employees (the Assigned Personnel)

to work at Access Bio's facility. The agreement provided that

            Assigned Personnel are employees of [the Agency
            Defendants] and are not employees of [Access Bio] at
            any time or for any purpose . . . . [The Agency
            Defendants] will comply with all applicable laws
            concerning the employment of Assigned Personnel and
            shall be solely responsible for all compensation and
            benefits that may be due to Assigned Personnel,
            including, without limitation, regular pay, overtime,
            worker's compensation, vacation, sick time, disability,
            pension and any other compensation or benefits that
            such individuals may be owed under any applicable
            law[.]

The Agency Defendants were also responsible for processing the necessary tax

and employment eligibility forms for the Assigned Personnel.

      The Agency Defendants retained the contractual right to assign their

employees to the Access Bio facility or the worksite of any other client. The

                                                                          A-3071-16T4
                                        3
Agency Defendants were responsible for paying the Assigned Personnel,

including overtime, making withholdings from their paychecks for income

taxes, unemployment, and workers' compensation, and providing them benefits,

holidays, sick time, and vacation days.

      Access Bio, on the other hand, was responsible for supplying safe working

conditions to the Assigned Personnel, advising them of safety procedures, and

instructing them on the services they were performing. Absences of Assigned

Personnel were reported by Access Bio to the Agency Defendants. The contract

provided Access Bio with the right to "end the assignment for the Assigned

Personnel immediately upon notice of dissatisfaction and without any penalty

or additional fees or costs." However, individual Assigned Personnel were not

provided feedback regarding their performance directly from Access Bio. All

such communications were made by Access Bio to the Agency Defendants.

      Access Bio informed the Agency Defendants of the number of hours

needed to be staffed at its facility. The Agency Defendants maintained the

records for all hours worked by the Assigned Personnel, including lunch and

break times, and would send Access Bio an invoice on a weekly basis for regular

hours and overtime hours worked by Assigned Personnel. Access Bio entered




                                                                       A-3071-16T4
                                          4
into a substantially similar agreement with defendant Olympus Management

Services on January 6, 2014.

      For several years beginning in 2010, plaintiffs were employed by the

Agency Defendants and assigned to work at the Access Bio facility. They

performed various tasks, including but not limited to: cleaning, removing trash,

moving materials, assembling, working on the production line, manual counting,

and packing medical devices in plastic. Idania Caseres, an Agency Defendants

employee, supervised plaintiffs at Access Bio's facility. Access Bio employees

instructed Caseres daily with respect to the tasks to be performed by plaintiffs,

many of whom spoke only Spanish. Caseres, who is bilingual, translated the

instructions for plaintiffs. Caseres performed the same function when plaintiffs

were trained.

      The Agency Defendants offered plaintiffs what the Agency Defendants

alleged was optional transportation from the Agency Defendants' office to the

Access Bio facility, and from the facility to the employees' homes, for forty

dollars a week, deducted directly from their paychecks. Plaintiffs, on the other

hand, allege that they were compelled to use the Agency Defendants'

transportation and were penalized with unpaid holidays or fewer assigned hours

if they elected to use their own transportation to the Access Bio facility.


                                                                              A-3071-16T4
                                        5
      In 2012, the New Jersey Department of Labor and Workforce

Development (DOL) audited the Agency Defendants' wage and payment

practices. The DOL concluded that the Agency Defendants were the Assigned

Personnel's employers and had underpaid the Assigned Personnel $164,333.32

in overtime wages in violation of the WHL and WPL. The DOL awarded

plaintiffs the following amounts from the Agency Defendants: Perez, $1,131.39;

Marroquin, $467; Maria Barahone, $1,027.73; Esperanza Barahone, $753.08;

Hernandez, $885.68; and Rivera, $933.19. Some plaintiffs refused to accept

their checks for back wages. 1 In addition, the DOL imposed a $351,000 penalty

on the Agency Defendants.

      Plaintiffs filed a putative class action complaint in the Law Division

against Access Bio and the Agency Defendants, alleging violations of the WHL

and WPL. Plaintiffs alleged that they, and all similarly situated persons, were:

(1) incorrectly categorized as employees of only the Agency Defendants and not

of both the Agency Defendants and Access Bio; (2) forced to take the Agency

Defendants' transportation to and from the Access Bio facility, the cost of which

was improperly withheld from their paychecks; (3) not compensated for their


1
   Marroquin rejected her check because she did not know what it was.
Esperanza Barahone rejected her check because she thought the amount was
wrong. Perez also rejected his check.
                                                                         A-3071-16T4
                                       6
time waiting for the mandatory transportation to and from the Access Bio

facility; and (4) denied overtime pay.

      On October 24, 2014, the trial court entered an order denying class

certification as to plaintiffs' overtime claims because 345 out of 351 potential

class members were made whole by the administrative efforts of the DOL,

negating the numerosity requirement of Rule 4:32-1. The court granted class

certification as to plaintiffs' claims related to compelled transportation.

      On December 11, 2014, Access Bio moved for summary judgment in its

favor on all claims. Access Bio noted that the WPL "governs the time and mode

of payment of wages due to employees[,]" Hargrove v. Sleepy's, LLC., 220 N.J.
289, 302 (2015), "[t]he WHL is designed to 'protect employees from unfair

wages and excessive hours[,]'" Id. at 304 (quoting In re Raymour & Flanigan

Furniture, 405 N.J. Super. 367, 376 (App. Div. 2009)), and that both statutes

apply only where an employer-employee relationship exists. Access Bio argued

that it was entitled to summary judgment because it was not plaintiffs' joint

employer along with the Agency Defendants, and therefore, not liable for the

claims alleged by plaintiffs under either statute.

      During oral argument, plaintiffs' counsel conceded that the appropriate

test to determine the joint employment status of Access Bio is set forth in In re


                                                                              A-3071-16T4
                                         7
Enterprise Rent-A-Car Wage & Hour Emp't Practices Litig., 683 F.3d 462 (3d

Cir. 2012). The trial court agreed. After applying the Enterprise test, the court

concluded that the Agency Defendants were plaintiffs' sole employers. The

court found the "record is clear that it was [the Agency Defendants] who

interviewed [plaintiffs], who hired them, set rates of pay, . . . [and] made sure

that there [were] all the tax forms, the I-9, W-2's," and that Access Bio had

"absolutely nothing to do with that." The court concluded that "under the facts

of this case, there is no way . . . that Access Bio could prevent violations of

either" the WHL or the WPL relating to plaintiffs. Thus, on February 6, 2015,

the court entered an order granting summary judgment to Access Bio and

dismissing all claims against it.

      Plaintiffs thereafter moved for reconsideration of the February 6, 2015

order. It is not clear from the record the basis of plaintiffs' motion. However,

it is undisputed that plaintiffs did not argue that the trial court applied the

improper test to decide whether Access Bio was their joint employer. On March

20, 2015, plaintiffs' first motion for reconsideration was denied.

      On April 8, 2016, plaintiffs filed a second motion for reconsideration of

the February 6, 2015 order and also moved for summary judgment in their favor .

In their moving papers, plaintiffs argued that the Enterprise test did not control


                                                                          A-3071-16T4
                                        8
the analysis of whether Access Bio was their joint employer. Rather, they

argued that Access Bio's status as a joint employer is properly determined using

the ABC test discussed in Hargrove.2

      After granting Access Bio's request to sever the two motions, the trial

court, on December 12, 2016, issued an oral opinion denying plaintiffs' second

reconsideration motion. The court noted that when plaintiffs conceded that the

holding in Enterprise controlled the joint employer analysis, the Court's opinion

in Hargrove had long since been issued.        It was not, therefore, new law


2
  Under the "ABC" test an individual is presumed to be an employee unless the
employer can make certain showings regarding the individual's service,
including:

            (A) Such individual has been and will continue to be
            free from control or direction over the performance of
            such service, both under his contract of service and in
            fact; and

            (B) Such service is either outside the usual course of
            the business for which such service is performed, or
            that such service is performed outside of all the places
            of business of the enterprise for which such service is
            performed; and

            (C) Such individual is customarily engaged in an
            independently established trade, occupation, profession
            or business.

            [N.J.S.A. 43:21-19(i)(6).]


                                                                         A-3071-16T4
                                         9
warranting reconsideration. Nevertheless, the trial court addressed the merits of

their argument that Hargrove applied to their claims against Access Bio. The

court concluded that the "crux of the [Hargrove] case is whether these people

were independent contractors or were they – employees." Noting that plaintiffs

did not allege they were incorrectly labeled as independent contractors, the trial

court concluded that Hargrove and the ABC test do not apply here. As a result,

the trial court upheld its original decision and entered an order denying

plaintiffs' second motion for reconsideration.

      The trial court's denial of plaintiffs' second motion for reconsideration left

Access Bio as a dismissed party, mooting plaintiffs' motion for summary

judgment. The court, therefore, did not decide that motion. 3

      On January 25, 2017, plaintiffs filed a stipulation of dismissal without

prejudice of all claims alleged against the Agency Defendants. At plaintiffs'

request, on March 3, 2017, the court entered a final judgment.

      This appeal followed. Plaintiffs argue: (1) the trial court erred in granting

summary judgment to Access Bio because it applied the Enterprise test to



3
  In addition, plaintiffs' summary judgment motion was based on its argument
that the holding in Hargrove controlled the determination of whether Access Bio
was plaintiffs' joint employer. As noted above, the trial court rejected this
argument when denying plaintiffs' motion for reconsideration.
                                                                            A-3071-16T4
                                       10
determine if Access Bio was plaintiffs' joint employer when the test set forth in

Hargrove controls; and (2) assuming that Hargrove does not control, the trial

court erred in concluding as a matter of law that Access Bio was not a joint

employer of plaintiffs under the Enterprise test. In its opposition brief, Access

Bio argues that plaintiffs manufactured appellate jurisdiction to review

interlocutory orders of the trial court by dismissing their claims against the

Agency Defendants without prejudice.

                                         II.

      We first address Access Bio's claim that plaintiffs manufactured appellate

jurisdiction to secure appellate review of interlocutory orders without being

granted leave to appeal. Access Bio asserts that the orders on appeal did not

dispose of all claims against all parties and that since the dismissal by stipulation

of the Agency Defendants was without prejudice, the March 3, 2017 final

judgment was a circumvention of the requirement to obtain leave to file an

appeal. We disagree.

      "[F]inality is a jurisdictional prerequisite for appeal[.]" Ricci v. Ricci,

448 N.J. Super. 546, 566 (App. Div. 2017). It is "well settled that a judgment,

in order to be eligible for appeal as a final judgment, must be final as to all

parties and all issues." Pressler & Verniero, Current N.J. Court Rules, cmt. 2.2.2


                                                                             A-3071-16T4
                                        11
on R. 2:2-3 (2019); see Silviera-Francisco v. Bd. of Educ., 224 N.J. 126, 136

(2016). "By definition, an order that does not finally determine a cause of action

but only decides some intervening matter pertaining to the cause[,] and which

requires further steps . . . to enable the court to adjudicate the cause on the

merits[,] is interlocutory." Ricci, 448 N.J. Super. at 565 (alterations in original)

(quoting Moon v. Warren Haven Nursing Home, 182 N.J. 507, 512 (2005)).

      "A dismissal without prejudice, however, absent a specific vacation

provision, is generally appealable." Pressler & Verniero, Current N.J. Court

Rules, cmt. 2.2.4 on R. 2:2-3 (2019). On the other hand, "a dismissal without

prejudice of either an issue or a party . . . with the contemplation of

commencement of a subsequent action and entered for the purpose of rendering

an otherwise interlocutory order appealable will preclude the finality. . . ." Ibid.

"A conditional dismissal in these terms creates only the illusion of finality" and

"violates the spirit and intent of the court rules[.]" Ruscki v. City of Bayonne,

356 N.J. Super. 166, 168-69 (App. Div. 2002).

      Plaintiffs entered into a voluntary dismissal with the Agency Defendants

pursuant to Rule 4:37-1(a) which allows an action to be dismissed "by filing a

stipulation of dismissal specifying the claim or claims being dismissed, signed

by all parties who have appeared in the action." Rule 4:37-1(a) does not contain


                                                                            A-3071-16T4
                                        12
a specific vacation provision, and therefore the fact that the stipulation was

entered without prejudice does not alter its finality regarding the claims against

the Agency Defendants. Further, neither the stipulation nor the final judgment

contained a reinstatement provision, and plaintiffs represented to this court in

their Civil Case Information Statement that the "[t]he claims against Defendants

AM Professional Services, Inc. and Atlantis Personnel, Inc. were dismissed by

Stipulation of Dismissal," and "will not be reopened or otherwise relitigated."

We therefore conclude that we have jurisdiction over plaintiffs' appeal.

      We review the trial court's decision granting summary judgment to Access

Bio de novo, using "the same standard that governs trial courts in reviewing

summary judgment orders." Prudential Prop. & Cas. Ins. Co. v. Boylan, 307
N.J. Super. 162, 167 (App. Div. 1998). Rule 4:46-2(c) provides that a court

should grant summary judgment when "the pleadings, depositions, answers to

interrogatories and admissions on file, together with the affidavits, if any, show

that there is no genuine issue as to any material fact challenged and that the

moving party is entitled to a judgment or order as a matter of law." "Thus, the

movant must show that there does not exist a 'genuine issue' as to a material fact

and not simply one 'of an insubstantial nature'; a non-movant will be

unsuccessful 'merely by pointing to any fact in dispute.'" Prudential, 307 N.J.


                                                                           A-3071-16T4
                                       13
Super. at 167 (quoting Brill v. Guardian Life Ins. Co. of Am., 142 N.J. 520, 529-

30 (1995)).

      Self-serving assertions, unsupported by evidence, "[are] insufficient to

create a genuine issue of material fact." Miller v. Bank of Am. Home Loan

Servicing, L.P., 439 N.J. Super. 540, 551 (App. Div. 2015) (alteration in

original) (quoting Heyert v. Taddese, 431 N.J. Super 388, 414 (App. Div.

2013)). "Competent opposition requires 'competent evidential material' beyond

mere 'speculation' and 'fanciful arguments.'" Hoffman v. Asseenontv.Com, Inc.,

404 N.J. Super. 415, 426 (App. Div. 2009) (quoting Merchs. Express Money

Order Co. v. Sun Nat'l Bank, 374 N.J. Super. 556, 563 (App. Div. 2005)). We

review the record "based on our consideration of the evidence in the light most

favorable to the parties opposing summary judgment." Brill, 142 N.J. at 523.

      The trial court entered summary judgment by applying the test set forth in

Enterprise to determine whether a genuine issue of material fact existed with

respect to whether Access Bio was plaintiffs' joint employer.          Plaintiffs

acquiesced in the court's application of the Enterprise test.

      "[C]oncessions made during a summary judgment motion foreclose a

contrary argument on appeal." Sullivan v. Port Auth. of N.Y. & N.J., 449 N.J.

Super. 276, 281 (App. Div. 2017); see also Ji v. Palmer, 333 N.J. Super. 451,


                                                                         A-3071-16T4
                                       14
459 (App. Div. 2000). Here, plaintiffs conceded at oral argument that the

holding in Enterprise controlled the analysis of whether Access Bio was their

joint employer.    Plaintiffs did not raise the argument that Hargrove was

controlling until their second motion for reconsideration, filed over a year and

two months after Hargrove was decided. Plaintiffs offered no explanation for

the concession or for the delay in raising the argument that Hargrove controlled.

Plaintiffs are, therefore foreclosed from relying on the test established in

Hargrove to challenge the trial court's summary judgment order or its denial of

their reconsideration motion.

      Moreover, for the sake of completeness, we note that plaintiffs' reliance

on Hargrove is misplaced. In Hargrove, the plaintiffs were truck drivers who

delivered mattresses for Sleepy's, LLC. They alleged that they were employees

of Sleepy's but were misclassified as independent contractors, which resulted in

the loss of their statutory rights with respect to their wages and hours. Hargrove,
220 N.J. at 295-96. Hargrove came before the Court in response to "a question

of law certified and submitted by the United States Court of Appeals for the

Third Circuit pursuant to Rule 2:12A-1." Id. at 295. In Hargrove, the Third

Circuit asked the Court "[u]nder New Jersey law, which test should a court apply

to determine a plaintiff's employment status for purposes of the [WPL] and


                                                                           A-3071-16T4
                                       15
[WHL]?" Id. at 296 (citations omitted). The Court described "[t]he fundamental

question presented to the Court [as] which test should be applied to determine,

under the WHL and WPL, whether a given individual is an employee or an

independent contractor who performs services for remuneration for an

individual or a business concern." Id. at 312.

      In its analysis, the Court noted that a regulation adopted pursuant to the

WHL uses "criteria identified in the Unemployment Compensation Law to

distinguish between an employee and independent contractor[.]" Id. at 301.

Those criteria are the ABC test. See N.J.S.A. 43:21-19(i)(6)(A), (B), and (C).

This is indicative of the Court’s narrow focus on the classification of employees

versus independent contractors and for not all employment disputes. Ultimately,

the Court held "that the 'ABC' test . . . governs whether a plaintiff is an employee

or independent contractor for purposes of resolving a wage-payment or wage-

and-hour claim." Hargrove, 220 N.J. at 295. Therefore, contrary to plaintiffs'

arguments, the Court did not make its holding in Hargrove applicable to all

employment status disputes under the WHL and WPL, but rather focused on the

distinction between an employee and an independent contractor.

      By contrast, in Enterprise, the question before the court was whether an

entity was a joint employer of its subsidiaries' assistant manager. The Third


                                                                            A-3071-16T4
                                        16
Circuit stated that it had to "identify the appropriate test to determine whether a

defendant is a plaintiff's joint employer" to resolve the appeal. Enterprise, 683
F.3d at 467. The court held that a "determination of joint employment 'must be

based on a consideration of the total employment situation and the economic

realities of the work relationship.'" Id. at 469 (quoting Bonnett v. Cal. Health

& Welfare Agency, 704 F.2d 1465, 1470 (4th Cir. 1983)). Ultimately, the court

set up a fact-sensitive analysis that looks at

             1) the alleged employer's authority to hire and fire the
             relevant employees; 2) the alleged employer's authority
             to promulgate work rules and assignments and to set the
             employees' conditions of employment: compensation,
             benefits, and work schedules, including the rate and
             method of payment; 3) the alleged employer's
             involvement in day-to-day employee supervision,
             including employee discipline; and 4) the alleged
             employer's actual control of employee records, such as
             payroll, insurance, or taxes.

             [Ibid.]

However, it observed that "[i]f a court concludes that other indicia of 'significant

control' are present to suggest that a given employer was a joint employer of an

employee, that determination may be persuasive, when incorporated with the

individual factors we have set forth." Id. at 470.

      The Agency Defendants never denied that they were plaintiffs’ employer,

nor did plaintiffs argue that they were incorrectly treated as independent

                                                                            A-3071-16T4
                                        17
contractors. Therefore, the question to be resolved in this case is whether or not

Access Bio was a joint employer in addition to the Agency Defendants. We

agree with the trial court that this inquiry is not controlled by Hargrove, but is

best decided using the joint employer test set forth in Enterprise.

      Rule 4:49-2 provides:

             Except as otherwise provided by R. 1:13-1 (clerical
             errors) a motion for rehearing or reconsideration
             seeking to alter or amend a judgment or order shall . . .
             state with specificity the basis on which it is made,
             including a statement of the matters or controlling
             decisions which counsel believes the court has
             overlooked or as to which it has erred, and shall have
             annexed thereto a copy of the judgment or order sought
             to be reconsidered and a copy of the court’s
             corresponding written opinion, if any.

"A motion for reconsideration . . . is a matter left to the trial court's sound

discretion." Lee v. Brown, 232 N.J. 114, 126 (2018) (quoting Guido v. Duane

Morris, LLP, 202 N.J. 79, 87 (2010)); see also Cummings v. Bahr, 295 N.J.

Super. 374, 389 (App. Div. 1996).

      A party may move for reconsideration of a court's decision pursuant to

Rule 4:49-2, on the grounds that (1) the court based its decision on "a palpably

incorrect or irrational basis," (2) the court either failed to consider or "appreciate

the significance of probative, competent evidence[,]" or (3) the moving party is

presenting "new or additional information . . . which it could not have provided

                                                                              A-3071-16T4
                                         18
on the first application[.]" Cummings, 295 N.J. Super. at 384 (quoting D'Atria

v. D'Atria, 242 N.J. Super. 392, 401-02 (Ch. Div. 1990)). The moving party

must "initially demonstrate that the [c]ourt acted in an arbitrary, capricious, or

unreasonable manner, before the [c]ourt should engage in the actual

reconsideration process."    D'Atria, 242 N.J. Super. at 401.       A motion for

reconsideration is not an opportunity to "expand the record and reargue a

motion." Capital Fin. Co. of Del. Valley v. Asterbadi, 398 N.J. Super. 299, 310

(App. Div. 2008).

      Plaintiffs' argument that the trial court applied an incorrect legal standard

to determine whether Access Bio was plaintiffs' joint employer is without merit.

Reconsideration of the trial court's order granting summary judgment to Access

Bio, therefore, was correctly denied.

      In addition, after reviewing the record, we are convinced that the trial

court's grant of summary judgment in favor of Access Bio is well supported.

Access Bio did not have the authority to hire or fire plaintiffs and had no control

over the amount and method of their compensation, benefits, and withholdings

for taxes, workers' compensation, and unemployment. We agree with the trial

court that the fact that Access Bio employees instructed Caseres on daily tasks

to be performed by plaintiffs does not rise to the level of control necessary to be


                                                                           A-3071-16T4
                                        19
an employer. It is instead indicative of Access Bio attempting to ensure that the

work performed by plaintiffs at its facility was done correctly and safely. The

record contains no evidence on which a reasonable finder of fact could conclude

that Access Bio had control over plaintiffs sufficient to be their joint employer.

      We therefore affirm the trial court's February 6, 2015 order granting

summary judgment to Access Bio on all claims, and its December 12, 2016 order

denying plaintiffs' motions for reconsideration.          In light of our decision

affirming the trial court's conclusion that Access Bio was not plaintiffs' joint

employer, plaintiffs' appeal of the trial court's October 24, 2014 order denying

in part their motion for class certification is moot. 4




4
   Although plaintiffs' notice of appeal lists the March 20, 2015 order denying
their first motion for reconsideration, they do not address the substantive basis
for their first motion for reconsideration in their briefs. We therefore deem any
arguments with respect to the March 20, 2015 order waived. "[A]n issue not
briefed is deemed waived." Pressler & Verniero, Current N.J. Court Rules, cmt.
5 on R. 2:6-2 (2019); Telebright Corp. v. Dir., N.J. Div. of Taxation, 424 N.J.
Super. 384, 393 (App. Div. 2012) (deeming a contention waived when the party
failed to include any arguments supporting the contention in its brief).
                                                                           A-3071-16T4
                                        20